Citation Nr: 1515955	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  03-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for post-operative residuals of a fracture of the right ankle, on an extraschedular basis for the period prior to September 2013.  

2.  Entitlement to a disability evaluation in excess of 20 percent for post-operative residuals of a fracture of the right ankle, on a schedular and extraschedular basis stemming from the November 2013 claim.

3.  Entitlement to a compensable initial rating for a surgical scar of the right ankle.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1979 to August 1979, and from May 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

The appeal was previously considered by the Board in September 2013.  The September 2013 Board decision denied service connection for a low back disability, denied an evaluation in excess of 20 percent for the right ankle, and remanded the issue of TDIU.  The Veteran appealed the September 2013 Board decision regarding the right ankle to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court affirmed the Board's decision as to the right ankle evaluation on a schedular basis but vacated and remanded the matter of referral of the right ankle for extraschedular consideration.  In light of this Memorandum Decision, the Board's September 2013 decision on the schedular evaluation of the right ankle is final.  38 C.F.R. § 20.1100.  

The issue of TDIU was returned to the Board in February 2014.  Accordingly, for the appeal stemming from the February 2003 rating decision, only the issues of entitlement to an increased evaluation for the right ankle on extraschedular basis and TDIU remain on appeal.

While the case was pending at the Court, the Veteran filed a new claim for an increased evaluation for his right ankle that was received at the RO in November 2013.  As will be discussed further below, the RO denied an increased evaluation for the right ankle and granted a separate evaluation for the right ankle surgical scar in an August 2014 rating decision.  The Veteran has filed a Notice of Disagreement with this decision and accordingly the issues must be remanded under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  Also pending is the issue of entitlement to a disability evaluation in excess of 20 percent for post-operative residuals of a right ankle fracture.  An increased rating was denied by the Board in a prior September 2013 Board decision; this denial, however, was appealed by the Veteran to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2014 memorandum decision, the Court vacated that part of the Board's prior September 2013 decision which determined referral for an extraschedular evaluation for the right ankle disability pursuant to 38 C.F.R. § 3.321(b) was not warranted.  Specifically, the Court noted that, according to the medical record, the Veteran's right ankle disability necessitated his regular use of both a cane and an ankle brace, facts not explicitly contemplated by the applicable schedular criteria.  Given these facts, the Court found the Board's reasons and bases as to why extraschedular consideration was not required to be inadequate.  

In determining if an extraschedular evaluation is warranted, the Board may not grant such a rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).  Assignment of such a rating is, by regulation, the duty of the Under Secretary for Benefits or the Director of the Compensation Service.  See 38 C.F.R. § 3.321(b)(1).  The Board may, however, find that referral for such consideration is warranted.  Id.  In the present case, the Board finds such referral is warranted.  As noted by the Court, the Veteran's right ankle disability requires constant use of a cane and frequent use of a right ankle brace, conditions which are not explicitly considered by the schedular criteria.  As such, referral for extraschedular consideration is warranted.  

Next, in an August 2014 rating decision, the Veteran was granted service connection, with a noncompensable initial rating, for a surgical scar of the right ankle.  This decision also denied an evaluation in excess of 20 percent for the residuals of the right ankle.  In a September 2014, the Veteran filed a Notice of Disagreement with the August 2014 rating decision.  The agency of original jurisdiction (AOJ) has yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Also recently, the Veteran wrote in March 2015 that he has continued to receive VA treatment at the Cincinnati VA Medical Center.  While the AOJ has previously requested medical records from this facility, the last such request was in January 2014, over a year ago.  Therefore, a request for additional records is warranted.  See 38 U.S.C.A. § 5103A.  

Finally, the Veteran has perfected an appeal of the denial of a TDIU, as noted above.  Adjudication of this claim must also be deferred, however, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Cincinnati VA Medical Center.  If no such records are available, that fact should be noted for the record.  

2.  Forward the Veteran's claim for an increased evaluation of the right ankle on an extraschedular basis for the period prior to September 2013 (stemming from the February 2003 rating decision) to the Director of VA's Compensation Service or Under Secretary for Benefits for consideration of entitlement to an increased disability evaluation on an extraschedular basis for post-operative residuals of a right ankle fracture, in accordance with 38 C.F.R. § 3.321(b).  

3.  Issue the Veteran a statement of the case that addresses the issues of 

a) entitlement to a compensable initial rating for a surgical scar of the right ankle.  

b) entitlement to an increased evaluation for post-operative residuals of a fracture of the right ankle (stemming from the November 2013 claim) on both a schedular and extraschedular basis.

The Veteran and his representative should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

4.  Following the completion of the above, and any other development deemed necessary, readjudicate the pending claims on appeal.  If any pending issue remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

